Citation Nr: 1132039	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-25 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  In June 2011, the Veteran testified at a hearing before the undersigned. 


FINDING OF FACT

The preponderance of the competent and credible evidence is against finding that a current  right hip disorder is related to a disease or injury in service.


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by military service and arthritis of the right hip may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in January 2007, prior to the August 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the above letter did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence.  In this regard, the Board notes that the RO was able to obtain and associate with the record the Veteran's service treatment records and post-service records from the Denver and Cheyenne VA Medical Centers.  While the Veteran made a reference to post-service treatment from a private doctor following his separation from military service, the claimant did not provide that doctor's name and he did not ever provide VA with an authorization to request these records. Therefore, the Board finds that VA adjudication of this claim may go forward without these records.  See 38 C.F.R. § 5103A(d); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence."); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

While the record shows that the Veteran was not afforded a VA examination in connection with his claim, the Board finds that a remand for a VA examination is not required.  The Board has reached this conclusion because service treatment records are negative for the claimed disorder, the post-service record is negative for the claimed disorder for decades after his separation from active duty, and the Board does not find the Veteran's statements regarding continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


The Claim

At his personal hearing, the Veteran testified that his right hip disorder was caused by an injury he sustained while on active duty when he attempted to catch a wing that fell off the pallet he was moving with a forklift.  In this regard, when specifically asked at his personal hearing by the undersigned if his right hip disorder preexisted military service, the Veteran testified that he did not have a preexisting right hip disorder.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Initially, the Board finds that given the Veteran's personal hearing testimony in which he specifically denied having a preexisting right hip disorder as well as the fact that the service treatment records, including the February 1982 entrance examination, is negative for a preexisting right hip disorder, adjudication of the current appeal will be limited to the theory of direct causation.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran's DD 214 shows his occupational specialty was material facilities specialist and therefore the Board finds that the Veteran is both competent and credible to report on the fact that his job involved moving heavy parts including airplane wings.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Moreover, the Board finds that the Veteran is both competent and credible to report on the fact that he had right hip pain and stiffness following the incident when he attempted to catch a wing that fell off the pallet he was moving with a forklift because these symptoms are observable by a lay person.  Id.  

The Board notes that the May 1985 separation examination noted that the Veteran's medical history included a fracture of the right leg before military service in 1979 that was treated with casting.  However, the May 1985 separation examination also reported that examination of the lower extremity was normal with no weakness, deformity, or lost motion.  Moreover, service treatment records, including the February 1982 entry examination and the May 1985 separation examination, are negative for documentation of a right hip injury before or during service and negative for complaints and/or treatment of a chronic right hip disorder while on active duty.  

The Board finds the service treatment records, which are negative for a preexisting right hip disorder, a right hip injury while on active duty, and complaints and/or treatment for a chronic right hip disorder while on active duty, more credible than the Veteran's and his representative's claims that he injured his right hip while on active duty and this caused his post-service right hip problems.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for a right hip disorder based on in-service incurrence must be denied despite the fact that the Veteran's DD 214 showed that his occupational specialty was material facilities specialist.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that the record does not show the Veteran being diagnosed with arthritis in the right hip in the first post-service year.  In fact, the record does not show his being diagnosed with arthritis until 2005 - twenty years after his separation from active duty.  Accordingly, entitlement to service connection for a right hip disorder on a presumptive basis must also be denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As for service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1985 and the diagnosis of right hip arthritis in 2005 and the subsequent right hip replacement in 2007 to be compelling evidence against finding continuity.  Tellingly, while some of the 2005 and 2006 treatment records noted a pre-service history of right hip dislocation at age 13, the records are also uniform in reporting that the Veteran's pain in his right hip only started six to seven months before he first sought treatment at VA in July 2005.  Put another way, the 20 year gap between the Veteran's discharge from active duty and the first evidence of the claimed right hip disorder weighs heavily against his claim despite the fact that the claimant's right hip disorder may have first manifested itself at some earlier point in time because the record does not contain any documentation of the earlier manifestations of the disorder.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with right hip pain and stiffness for which he took anti-pain medication for since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that lay persons like the Veteran's representative are competent to give evidence about what they see.  However, upon review of the claims file, the Board finds these lay assertions that the claimant has had his current right hip disorder since service are not credible.  In this regard, these lay claims are contrary to what is found in the in-service and post-service medical records including the May 1985 separation examination.  If the Veteran did have a problem with chronic right his pain since military service, it would appear only logical that the voluminous post-service treatment records found in the claims file would reflect such complaints and document his treatment for the underlying disorder sooner than 20 years after his separation from military service.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for over two decades following his military service, than the lay claims.  Therefore, service connection for a right hip disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the right hip disorder after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current right hip disorder (i.e., osteoarthritis status post right hip replacement) and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the lay assertions from the Veteran and his representative that the claimant's right hip disorder was caused by his military service, the Board once again notes that the Veteran is competent to give evidence about what he sees and feels such as pain and lost motion.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he can see.  However, the Board finds that a chronic right hip disorder may not be diagnosed by its unique and readily identifiable features because special medical training is required to diagnose it and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his right hip disorder was caused by service are not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that entitlement to service connection for a right hip disorder is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right hip disorder is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


